Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-13, drawn to an isolated recombinant influenza virus having PA, FBI, PB2, NP, NS, M, NA, and HA viral segments, wherein i) at least one of the viral segments is a PB2 viral segment encoding PB2 with residue at position 540 that Is not asparagine, a PA viral segment encoding PA with a residue at position 180 that is not glutamine or a residue at position 200 that is not threonine, or a FBI viral segment encoding PB1 with a residue at position 149 that is not valine, a residue at position 684 that is not glutamic acid or a residue at position 685 that Is not aspartic acid, or any combination thereof, wherein the recombinant Influenza virus has enhanced stability and/or enhanced replication relative to a corresponding recombinant influenza virus with a residue at position 540 in PB2 that Is asparagine, a residue at position 180 in PA that is glutamine, a residue at position 200 in PA that is threonine, a residue at position 149 in PB1 that is valine, a residue at position 684 in FBI that is glutamic acid or a residue at position 685 in PB1 that is aspartic acid; ii) at least one of the viral segments is a PB2 viral segment encoding PB2 with residue at position 540 that is not asparagine or a residue at position 712 that is not glutamic acid, and wherein at least one of the other viral segments is a PA viral segment encoding PA with a residue at position 180 that is not glutamine or a residue at position 200 that is not threonine, or a PB1 viral segment encoding PB1 with a residue at position 149 that Is not valine, a residue at position 684 that is not glutamic acid or a residue at position 685 that is not aspartic acid, or any combination thereof, wherein the recombinant influenza virus has enhanced stability and/or enhanced replication relative to a corresponding recombinant influenza virus with a residue at position 540 In PB2 that is asparagine, a residue in PB2 at position 712 that Is glutamic acid, a residue at position 180 in PA that is glutamine, a residue at position 200 In PA that Is threonine, a residue at position 149 In PB1 that is valine, a residue at position 684 in PB1 that Is glutamic acid or a residue at position 685 in PB1 that is aspartic acid; or iii) the recombinant virus has two or more viral segments comprising a PB2 viral segment encoding PB2 with residue at position 540 that is not asparagine or a residue at position 712 that is not glutamic acid, a PA viral segment encoding PA with a residue at position 180 that is not glutamine or a residue at position 200 that Is not threonine, or a PB1 viral segment encoding FBI with a residue at position 149 that is not valine, a residue at position 684 that is not glutamic acid or a residue at position 685 that is not aspartic acid, or any combination thereof, wherein the recombinant influenza virus has enhanced stability and/or enhanced replication relative to a corresponding recombinant influenza virus with a residue at position 540 In PB2 that is asparagine, a residue in PB2 at position 712 that Is glutamic acid, a residue at position 180 in PA that is glutamine, a residue at position 200 In PA that Is threonine, a residue at position 149 In FBI that is valine, a residue at position 684 in PB1 that Is glutamic acid or a residue at position 685 in PB1 that is aspartic acid,         Classified in CPC: C07K14/005.
II.	Claim 14-20, drawn to a method to prepare Influenza virus, comprising: contacting a cell with: a vector for vRNA production comprising a promoter operably linked to an influenza virus PA DNA linked to a transcription termination sequence, a vector for vRNA production comprising a promoter operably linked to an influenza virus PB1 DNA linked to a transcription termination sequence, a vector for vRNA production comprising a promoter operably linked to an influenza virus PB2 DNA linked to a transcription termination sequence, a vector for vRNA production comprising a promoter operably linked to an Influenza virus HA DNA linked to a transcription termination sequence, a vector for vRNA production comprising a promoter operably linked to an influenza virus NP DNA linked to a transcription termination sequence, a vector for vRNA production comprising a promoter operably linked to an influenza virus NA DNA linked to a transcription termination sequence, a vector for vRNA production comprising a promoter operably linked to an influenza virus M DNA linked to a transcription termination sequence, and a vector for vRNA production comprising a promoter operably linked to an Influenza virus NS DNA linked to a transcription termination sequence, wherein the PB1, PB2, or PA DNAs in the vectors for vRNA production encode i) a PB2 'with residue at position 540 that is not asparagine or a residue at position 712 that is not glutamic acid, and at least one: a PA with a residue at position 180 that is not glutamine or a residue at position 200 that is not threonine, or a PB1 with a residue at position 149 that is not valine, a residue at position 884 that is not glutamic acid or a residue at position 685 that is not aspartic acid, or any combination thereof, ii) a PB2 with residue at position 540 that is not asparagine, a PA with a residue at position 180 that is not glutamine or a residue at position 200 that is not threonine, or a FBI with a residue at position 149 that is not valine, a residue at position 884 that is not glutamic acid or a residue at position 685 that is not aspartic acid, or any combination thereof, or lii) two or more of: a PB2 with residue at position 540 that is not asparagine or a residue at position 712 that is not glutamic acid, a PA with a residue at position 180 that is not glutamine or a residue at position 200 that is not threonine, or a PB1 with a residue at position 149 that is not valine, a residue at position 884 that is not glutamic acid or a residue at position 685 that is not aspartic acid, or any combination thereof; and optionally a vector for mRNA production comprising a promoter operably linked to a DNA segment encoding influenza virus PA, a vector for mRNA production comprising a promoter operably linked to a DNA segment encoding influenza virus RBI, a vector for mRNA production comprising a promoter operably linked to a DNA segment encoding influenza virus PB2, and a vector for mRNA production comprising a promoter operably linked to a DNA segment encoding influenza virus NP, and optionally a vector for mRNA production comprising a promoter operably linked to a DNA segment encoding Influenza virus HA, a vector for mRNA production comprising a promoter operably linked to a DNA segment encoding influenza virus NA, a vector for mRNA production comprising a promoter operably linked to a DNA segment encoding influenza virus Ml, a vector for mRNA production comprising a promoter operably linked to a DNA segment encoding influenza virus M2, or a vector for mRNA production comprising a promoter operably linked to a DNA segment encoding influenza virus NS2; in an amount effective to yield infectious influenza virus, 	Classified in CPC: A61K39/145.
The inventions are distinct, each from the other because of the following reasons:
	Inventions (I or III or IV or V) and (II) are related as product and process of use.  The inventions can be shown to be distinct if either or both of  the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the recombinant influenza virus can be used in a method to detect antibodies. 
This application contains claims directed to the following patentably distinct species: 
The species election requirement applies to whichever group is elected by Applicant.
Claim 11, drawn to the vectors of claim 10, having at least 95% amino acid sequence identity to a corresponding polypeptide encoded by SEQ ID NOs: 1-6 or 10-15.  Applicant must elect one species of SEQ ID NO.
The species are independent or distinct because the search for each species is not coextensive with the other species.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the search for each species is not coextensive with the other species.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one of the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546. The examiner can normally be reached on M-F 8am-4pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571)272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648